PER CURIAM.
Appended to this order is a complete compilation of the Florida Appellate Rules and all amendments, 31 F.S.A., revisions or additions which have been made since July 1, 1957, adopted pursuant to the power vested in this Court by Article V of the Florida Constitution, F.S.A. This compilation and revision shall govern all appellate proceedings in the Supreme Court, district courts of appeal and circuit courts after midnight, September 30, 1962. This compilation and revision shall supersede all conflicting rules and statutes. All statutes not superseded hereby or in conflict herewith shall remain in effect as rules promulgated by the Supreme Court.
Rule 2.2 relating to district courts of appeal is included in this compilation and revision for the convenience of the Bench and Bar and contains, according to information furnished this Court by the district courts of appeal, all amendments, revisions or additions since July 1, 1957. Such por*725tions of Rule 2.2 as are within the jurisdiction of this Court to enact or approve are hereby approved and promulgated.
Adopted and approved by the Court en banc June 18th, 1962.
It is so ordered.
ROBERTS, C. J., and TERRELL, THOMAS, DREW, THORNAL, O’CON-NELL and CALDWELL, JJ., concur.